Citation Nr: 0940484	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-28 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1990 to May 
1994.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision which 
continued the denial of service connection for PTSD.  The 
Veteran perfected an appeal with respect to that decision.  

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the 
findings of record, which include diagnoses of PTSD, 
depression, depressive disorder not otherwise specified, and 
dysthymic disorder early onset, the Board has recharacterized 
the Veteran's claim as stated on the title page.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that is 
related to an in-service stressor.

2.  Objective evidence has been submitted to verify the 
Veteran's claimed in-service stressor.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service 
connection for a psychiatric disorder, diagnosed as PTSD, 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

According to 38 C.F.R. § 3.304(f) (2009), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

III.  Analysis

After a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran suffers from PTSD which is 
linked to a corroborated in-service stressor and that service 
connection is warranted.  

In the instant case the claimed stressor is not related to 
combat.  The RO conceded the occurrence of the stressor in 
its December 2005 rating decision.  Therefore, the questions 
before the Board are whether there is medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); and whether there is a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor.  

An October 2002 VA psychiatry noted showed that the Veteran 
was diagnosed with depression, alcohol dependence, and ADHD.  

A June 2004 VA behavioral health outpatient progress note 
showed that the Veteran reported that while he was in the 
Navy he was on a ferry and the ferry behind the one he was 
one flipped over in the water, twenty one people were killed, 
it was near midnight and some of the bodies in the water were 
"run over and chopped-up by another boat."  The Veteran 
reported witnessing the entire event.  The Veteran reported 
flashbacks and nightmares.  He reported feelings of anger 
over the way the Navy dealt with the whole incident.  The 
Veteran stated that he has had an inconsistent work history 
and a non-existent relationship history.  The Veteran 
reported the following PTSD symptoms: repeated disturbing 
memories, thoughts, images of the event; repeated disturbing 
dreams of the stressful event; suddenly acting of feeling as 
if the event were happening again; feeling very upset when 
something reminded him of the event; having physical 
reactions when something reminds him of the event.  The 
Veteran stated that he avoided thinking, talking, or feeling 
about the event.  He stated he had lost interest in doing 
things that he used to enjoy.  He reported feeling distant or 
cut-off from other people and emotionally numb or unable to 
have loving feelings to those close to him.  The Veteran 
reported feeling irritable and having angry outbursts.  He 
reported difficulty concentrating and stated that he felt 
jumpy and was easily startled.  

The Veteran stated that he had been in a domiciliary for 
about two months for substance abuse services.  He reported 
taking medication for depression and stated that he had 
become depressed since leaving the military.  The Veteran was 
physically and mentally alert and able to communicate clearly 
and coherently.  

The Veteran was diagnosed with PTSD non-combat type.  It was 
recommended that the Veteran enroll in a group PTSD therapy 
program.  

A September 2005 VA psychiatry consult report showed that the 
Veteran reported a traumatic incident off the coast of 
Israel, where a ferry sunk.  He stated that members of his 
Naval ship where involved in the search and rescue.  The 
Veteran reported that he experiences three separate 
flashbacks repeatedly.  The most intense was a flashback of 
rough black water with search lights, screaming noises and 
voices.  The second was re-experiencing pulling bodies out of 
the water one by one and the third was of blue dead people on 
the ship.  The Veteran reported feeling anxious and 
depressed.  The Veteran stated that he drank alcohol to numb 
his brain and pass out.  

Upon mental status examination the Veteran had a normal 
speech rate but was somewhat monotone.  His mood appeared 
moderately dysphoric and moderately to severe anxious.  His 
affect was restricted/constricted.  His thoughts were 
generally logical and sequential.  He exhibited a moderate 
level of anhedonia, hopelessness, and narcissistic defense 
superimposed on underlying worthlessness.  The Veteran 
described intrusive thoughts and recurring flashbacks.  The 
Veteran's insight, judgment, and concentration were impaired.  

The Veteran was diagnosed with Axis I alcohol dependence, 
continuous, in early remission, cocaine dependence in early 
remission, PTSD, extreme with acute symptomatlogy, and 
depressive disorder not otherwise specified.  

The Veteran was afforded a VA examination in November 2005.  
The Veteran reported PSTD symptoms of: recurrent and 
intrusive distressing recollections of the vent, including 
images, thoughts, or perceptions, and recurrent distressing 
dreams of the event.  He stated that he made efforts to avoid 
thoughts, feelings, or conversations associated with the 
trauma.  The Veteran stated that he has difficulty falling or 
staying asleep.  He stated that he had climbed into the 
bottle to hide from his memories. 

The Veteran's affect was labile.  His mood was anxious, 
hopeless, and depressed.  He was able to do serial 7's and 
spell a word forward and backward.  He was fully oriented.  
His judgment was impaired.  The examiner opined that the 
Veteran meets the criteria for alcohol dependence but that 
until the Veteran was sober for a prolonged period of time 
he/she could only place PTSD as a rule out as the symptoms 
may all be attributable to the alcohol.  

An October 2005 VA psychiatric outpatient evaluation showed 
that the Veteran was diagnosed with PTSD, chronic, without 
acute symptomatlogy.  

An April 2006 VA psychiatry note diagnosed the Veteran with 
PTSD, depression, and alcohol dependence.   

A July 2007 VA progress note revealed that the Veteran was 
suffering from PTSD with severe symptomatology since the 1990 
Gulf-War accident.  Depression, nightmares, flashbacks and 
memory difficulties are all present.  The Veteran was noted 
as being irritable and hypersensitive.  It was indicated that 
paxil and trazadone were aiding in relief.  

An October 2007 VA examination showed that the Veteran was 
alert and fully oriented.  He did not display any obvious 
deficits in memory or thinking.  The Veteran denied 
hallucinations or paranoia.  He stated that he drinks alcohol 
because of his PTSD symptoms, most notably, nightmares.  The 
Veteran stated that he experienced panic or anxiety attacks.  
The Veteran described a low energy level and an appetite that 
goes up and down.  He stated that he felt like a complete 
failure and reported low self-esteem.  

The examiner opined that judging from review of the records 
as well as the current interview; it was his/her opinion that 
the Veteran did not meet the criteria for a diagnosis of 
PTSD.  The examiner stated that the Veteran did not display 
adequate symptoms to meet the criteria for PTSD.  The 
examiner stated that the Veteran's first diagnosis of PTSD 
was not until 2006.  Overall the examiner found the Veteran 
to be moderately impaired in his functioning due to a history 
of sleep disturbance, depressed mood, and episodes of 
anxiety.  Finally the examiner stated "[a]s best as this 
writer can tell from reviewing the Veteran's treatment 
records, it would appear that the military did not cause his 
alcohol dependence or dysthymic disorder."  The Veteran was 
diagnosed with alcohol dependence, dysthymic disorder early 
onset.  

After reviewing the record, resolving reasonable doubt in the 
Veteran's favor, the Board finds the evidence of record to be 
at least in relative equipoise.

While the November 2005 VA examiner opined that he/she could 
only place PTSD as a rule out as the Veteran's symptoms may 
all be attributable to the alcohol and the October 2007 VA 
examiner stated that the Veteran did not meet the criteria 
for a diagnosis for PTSD, the claims file contains a 
documented history of PTSD symptoms and several PTSD 
diagnoses, made by VA psychiatric professionals, that all 
relate the Veteran's PTSD to his verified in-service 
stressor.  

In addition, the October 2007 examination report has limited 
probative value.  The examiner stated that he/she had 
reviewed the Veteran's claims file, however, the examiner in 
reaching his/her conclusion, stated that the Veteran was 
first diagnosed with PTSD in 2006.  The claims file contains 
VA treatment records and diagnoses of PTSD that date back to 
2004.  Therefore, the examiner, in rendering his/her opinion 
did not take the totality of the treatment records into 
account.  

As there is medical diagnosis of PTSD related to the claimed 
in-service stressor, namely witnessing a ferry boat capsize 
where twenty-one people died, the Board concludes that the 
evidence supports the grant of service connection for PTSD.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board concludes that 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for a psychiatric disorder, 
diagnosed as PTSD, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


